Exhibit 10.4

Execution Version

SERVICES AGREEMENT

by and between

PCS NITROGEN FERTILIZER, L.P.

and

INNOPHOS, INC.

 

 

Dated as of June 29, 2018



--------------------------------------------------------------------------------

This SERVICES AGREEMENT (together with the Schedules hereto, this “Agreement”),
dated as of June 29, 2018 (the “Signing Date”), is by and between PCS Nitrogen
Fertilizer, L.P., a Delaware limited partnership (“PCS”), and Innophos, Inc., a
Delaware corporation (“Innophos”). PCS and Innophos are collectively referred to
herein as the “Parties” and individually referred to herein as a “Party.”

RECITALS

A. PCS and certain affiliates of PCS desire to provide, or cause to be provided,
to Innophos, and Innophos desires to receive, certain Services (as defined
below); and

B. The Parties have concurrently entered into that certain Termination Agreement
(the “Termination Agreement”), dated as of the date hereof, pursuant to which
the parties have set forth certain agreements relating to the shutdown of the
phosphoric acid production facility of PCS in Geismar, Louisiana (the “PCS
Geismar Plant”) and alternative arrangements for their respective ongoing
operations and supply needs.

AGREEMENTS

Intending to be legally bound, the Parties hereby agree as follows:

ARTICLE I

Definitions; Agreement To Provide and Accept Services

Section 1.01 Definitions. For purposes of this Agreement, the following terms
have the meanings set forth in this Section 1.01. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms.

“Additional Service” has the meaning set forth in Section 1.07.

“Advance Notice” has the meaning set forth in Section 3.01.

“Affiliate” means with respect to any Person, any person directly or indirectly
controlling, controlled by, or under common control with, any such Person and
any officer, director or controlling person of such Person.

“Battery Limit” means, with respect to any Product or Service, the location of
the metering station for the lines delivering such Product or Service to the
Service Recipient.

“Business Day” means any day other than a Saturday or Sunday or a day on which
banking institutions located in the State of Louisiana or State of New York are
authorized or required to be closed.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any new Law, (b) any
change in any Law or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline, Order or directive (whether or not having the
force of law) by any Governmental Authority



--------------------------------------------------------------------------------

“Clarified Water System Acquisition” has the meaning set forth in Section 1.08.

“Clarified Water System Upgrade” has the meaning set forth in Section 1.08.

“Damages” has the meaning set forth in Section 5.03(a).

“Effective Date” has the meaning set forth in Section 3.01.

“Enforcement Costs” has the meaning set forth in Section 2.01(a).

“Existing Services Agreement” has the meaning set forth in Section 6.10.

“Fee” has the meaning set forth in Section 2.04.

“Fee Schedule” has the meaning set forth in Section 1.02.

“First Renewal Term” has the meaning set forth in Section 3.01.

“Governmental Authority” means any government or political subdivision or
regulatory body, whether federal, state, local or foreign, or any agency,
bureau, board, commission, department or instrumentality of any such government
or political subdivision or regulatory authority, or any federal state, local or
foreign court, tribunal or arbitral body.

“Honeywell” means Honeywell International Inc.

“Honeywell Dock” means the dock that is owned and maintained by Honeywell and
used by PCS to service the PCS Geismar Plant.

“Honeywell Services” means those Services designated as “Honeywell Services” in
the Schedules.

“Indemnitees” has the meaning set forth in Section 5.03(a).

“Initial Term” has the meaning set forth in Section 3.01.

“Law” means any law, statute, code, ordinance, regulation or other requirement
of any Governmental Authority.

“Materials” has the meaning set forth in Section 3.04.

“Nitrogen Plant” means the nitrogen facility operated by PCS in Geismar,
Louisiana.

“Nitrogen Plant Shutdown” has the meaning set forth in Section 3.02.

“Order” means any order, judgment, injunction, award, decree, ruling, charge or
writ of any Governmental Authority.

 

- 2 -



--------------------------------------------------------------------------------

“PCS Dock” means the floating dock owned by PCS and located next to the
Honeywell Dock.

“PCS Geismar Plant” has the meaning set forth in the Recitals.

“Person” means any individual, sole proprietorship, partnership, corporation,
limited liability company, unincorporated society or association, trust, or
other entity.

“Product” means each product identified on the Schedules supplied to a Service
Recipient pursuant to the Services.

“Renewal Term” has the meaning set forth in Section 3.01.

“Representative” means, with respect to any Person, the directors, officers,
managers, employees, accountants, advisors, attorneys, consultants or other
agents of that Person, or any other representatives of that Person.

“Second Renewal Term” has the meaning set forth in Section 3.01.

“Service” has the meaning set forth in Section 1.02.

“Service Provider” has the meaning set forth in Section 1.02.

“Service Provision Taxes” has the meaning set forth in Section 2.06.

“Service Recipient” has the meaning set forth in Section 1.02.

“Service Volume Increase” has the meaning set forth in Section 1.07.

“Signing Date” has the meaning set forth in the Preamble.

“Schedule” has the meaning set forth in Section 1.02.

“Sulfuric Acid Tank Equipment” means the T-5 Tank and the transfer pump
(Innophos Transfer Pump Equipment # 300PU011.GMS) owned by Innophos and used in
connection with the T-5 Tank.

“T-5 Tank” means the sulfuric acid tank (Sulfuric Acid Storage Equipment #
571TK002, 4,000 ton capacity) located at the PCS Geismar Plant that will be
transferred to Innophos pursuant to the Termination Agreement.

“Third Party Service Provider” has the meaning set forth in Section 1.03.

Section 1.02 Provision of Services. On the terms and subject to the conditions
contained in this Agreement and the Schedules attached hereto (each a
“Schedule,” and collectively the “Schedules”), PCS shall provide, or shall cause
its Affiliates or any permitted Third Party Service Providers (as defined below)
designated by PCS in accordance with Section 1.03 to provide, from and after the
Effective Date, to Innophos (a) the services listed on the Services Schedule
attached at Annex A together with those incidental actions, if any, necessary to
effect such services and (b)

 

- 3 -



--------------------------------------------------------------------------------

any additional services added in accordance with Section 1.07 (each item in
clauses (a) and (b), a “Service”, and collectively the “Services”). As used in
this Agreement, a “Service Provider” shall mean PCS or its Affiliates, each in
its or their capacity as a provider of Services hereunder, and a “Service
Recipient” shall mean Innophos or its Affiliates, each in its or their capacity
as a recipient of Services hereunder. Each Service shall be provided in exchange
for the consideration set forth with respect to such Service on Annex A in the
columns entitled “Fees” and, as applicable, “Other Terms” (the “Fee Schedule”),
which sets forth the amount charged for each Service, or as the Parties may
otherwise agree in writing from time to time. Each Service shall be provided and
accepted in accordance with the terms, limitations and conditions set forth in
this Agreement, the Fee Schedule and on the applicable Schedule.

Section 1.03 Affiliate and Third Party Service Providers. The Parties
acknowledge and agree that PCS may provide the applicable Services directly,
through an Affiliate of PCS or through one or more third parties (a) engaged by
PCS to provide the applicable Services, or (b) that act as a supplier of
Products or Services to PCS on a back to back basis, in each case in accordance
with the terms of this Section 1.03 (each such third party, a “Third Party
Service Provider”). PCS shall make, in its sole discretion, any decisions as to
whether it will provide the applicable Services directly or through an Affiliate
or Third Party Service Provider; provided, that (i) PCS shall remain responsible
for ensuring that its obligations with respect to such Services, including with
respect to the standard of care for such services set forth in Section 2.01, are
satisfied with respect to all Services provided by any Affiliate or Third Party
Service Provider, (ii) the use of any Third Party Service Provider shall not
increase any fees or other amounts payable by Innophos hereunder, (iii) in the
event Innophos raises a concern to PCS in good faith that a Third Party Service
Provider is failing to provide Products or Services in accordance with the terms
of this Agreement, PCS shall reasonably consider such concern in good faith and
(iv) if PCS determines in good faith that a Third Party Service Provider is
failing to provide Products or Services in accordance with the terms of this
Agreement, then PCS shall take reasonable steps to address and remedy such
compliance issues to the reasonable satisfaction of Innophos.

Section 1.04 Access. Innophos shall, and shall cause its Affiliates to, (a) make
available on a timely basis to the applicable Service Provider all information
and materials reasonably requested by such Service Provider to enable such
Service Provider to provide the applicable Services to such Service Recipient
and (b) provide to the applicable Service Provider reasonable access to its
premises, facilities and personnel to the extent reasonably necessary for such
Service Provider to provide the applicable Services to such Service Recipient.

Section 1.05 Reliance. PCS shall be entitled to rely upon the genuineness,
validity or truthfulness of any document, instrument or other writing presented
by an applicable Service Recipient in connection with this Agreement. PCS shall
not be liable for any impairment of any Service caused by or relating to its not
receiving the information, materials or access required by Section 1.04, either
timely or at all, or by its receiving inaccurate or incomplete information from
an applicable Service Recipient that is required or reasonably requested
regarding that Service.

Section 1.06 Cooperation. The Parties shall reasonably cooperate in good faith
with each other in matters relating to the provision and receipt of the
Services. Such cooperation shall include negotiating in good faith any
additional agreements between the Parties or their respective Affiliates, in
each case as necessary or desirable by the Parties to permit each Party to
perform its obligations hereunder (but any such agreement shall not reduce,
increase or otherwise modify any of the obligations contained herein).

 

- 4 -



--------------------------------------------------------------------------------

Section 1.07 Additional Services.

(a) After the date hereof, Innophos may request that PCS provide other similar
services under this Agreement (each, an “Additional Service”), subject to the
Parties reaching an agreement on additional Fees and reasonable term in respect
of such Additional Service. In the event that the Parties reach an agreement
with respect to providing such Additional Services under this Agreement, the
Parties shall amend the appropriate Schedule(s) in writing to include such
Additional Services (including the incremental fees with respect to such
services) and such Additional Services shall be deemed Services hereunder, and
accordingly, PCS shall provide such Additional Services, or cause such
Additional Services to be provided, in accordance with the terms and conditions
of this Agreement. The Fee payable by Innophos to PCS for such Additional
Service will be negotiated in good faith on a basis consistent with the approach
and methodology used to determine the Fees for similar or otherwise comparable
services.

(b) If Innophos requests that the level or volume of any Service be increased
beyond that set forth in the Schedules as of the Signing Date (“Service Volume
Increase”) or that the manner in which any Service is provided be changed from
that set forth in the Schedules as of the Signing Date, the Parties shall
negotiate in good faith as to (i) whether PCS can increase the level or volume
of such Service or change the manner in which such Service is provided, and
(ii) any incremental Fees that would be payable by Innophos in respect of such
increase or change if an agreement thereto is reached. The incremental Fee
payable (if any) by Innophos to PCS for such Service Volume Increase or Service
change will be negotiated in good faith on a basis consistent with the approach
and methodology used to determine the Fees for similar or otherwise comparable
Services.

Section 1.08 Renegotiation. In relation to the supply of clarified water by PCS
as a pass-through Service from Honeywell as further described in the row of
Annex A titled “Clarified Water (Honeywell Service),” the Parties acknowledge,
understand and agree that if PCS acquires the clarified water system which
includes Honeywell’s raw river pumping system (a “Clarified Water System
Acquisition”), the Fees described in such row of Annex A will no longer apply,
PCS shall provide the Service described in the row of Annex A titled “Clarified
Water (Honeywell Service)” to Innophos directly, and PCS will allocate to
Innophos, in proportion to its usage of clarified water, a portion of the Fees
that represent PCS’s additional costs in acquiring, maintaining and operating
such clarified water system (with any capital costs to be treated for such
purposes as being amortized over the estimated useful life of such system). In
addition, if a major change, repair or upgrade to the clarified water system (a
“Clarified Water System Upgrade”) is required, the Fees described in the row of
Annex A titled “Clarified Water (Honeywell Service),” or any substitute to which
the Parties may mutually agree, will no longer apply, and PCS will allocate to
Innophos in proportion to its usage of clarified water a portion of the Fees
that represent PCS’s cost of changing, repairing, or upgrading such clarified
water system (with any capital costs to be treated for such purposes as being
amortized over the remained estimated useful life of such system). The Parties
acknowledge, understand and agree that notwithstanding anything to the contrary
set out in this Agreement, if a Clarified Water System Acquisition or Clarified
Water System Upgrade occurs and Innophos fails to pay any undisputed Fees
allocated in accordance with this Section 1.08 related to the clarified water
system following such event, PCS shall no longer have any obligation to provide
clarified water hereunder.

 

- 5 -



--------------------------------------------------------------------------------

ARTICLE II

Terms and Conditions; Payment; Independent Contractors

Section 2.01 Terms and Conditions of Services.

(a) Unless otherwise agreed by the Parties in writing in advance, PCS shall, and
shall cause its Affiliates and Third Party Service Providers to, perform
Services (i) in accordance with applicable Law, (ii) with the standard of care
and professionalism customarily applicable to the respective Services and
(iii) using the standard operating procedures that PCS applies to its own
business with respect to the applicable Services, but solely to the extent PCS
uses such Services in its business. In no event shall the scope of any of the
Services required to be performed hereunder exceed that described on the
applicable Schedule unless otherwise subsequently agreed by the Parties in
writing. PCS shall, and shall cause its Affiliates and Third Party Service
Providers to, perform its and their duties and responsibilities hereunder in
good faith. Notwithstanding anything to the contrary set out herein, the Parties
acknowledge, understand and agree that if (x) Honeywell or any other Third Party
Service Provider fails to perform a Honeywell Service or a Service provided by
another Third Party Service Provider per the terms of this Agreement,
(y) Honeywell or any other Third Party Service Provider does not have title to
Products it sells and delivers to Innophos pursuant to this Agreement, or
(z) Products sold hereunder by Honeywell or any other Third Party Service
Provider do not conform in all respects to the specifications for such Products
set forth in the Schedules, PCS will either (A) pursue in good faith its
available contractual rights against Honeywell or such other Third Party Service
Provider on behalf of both PCS and Innophos, including making a claim against
Honeywell or such other Third Party Service Provider to enforce such available
contractual rights, or (B) assign such contractual rights to Innophos, and in
each of cases (A) and (B) the out-of-pocket costs of the foregoing (“Enforcement
Costs”) shall be allocated between PCS and Innophos in a manner proportionate to
PCS’s and Innophos’s use of the affected Services; provided, that if PCS pursues
such rights against Honeywell or such other Third Party Service Provider in good
faith, Innophos covenants and agrees that it will not seek damages or any other
relief against PCS relating to Honeywell’s or such other Third Party Service
Provider’s failure to perform the affected Services. If Innophos fails to pay
any undisputed Enforcement Costs allocated in accordance with this
Section 2.01(a), PCS shall be relieved of pursuing any relief against Honeywell
or such other Third Party Service Provider for failure to perform the applicable
Services.

(b) Except as expressly set forth in the Schedules, the Services shall not
include, and this Agreement shall not require any Service Provider to provide or
cause to be provided to the Service Recipient(s), services that involve or
relate to the provision of legal or tax advice (including the provision of legal
opinions or tax opinions). In addition, the Parties acknowledge and agree that
any advice provided by any Service Provider to the Service Recipient(s) in
effecting the compliance or regulatory services shall be incidental only to the
provision of such services, and in no event shall any Service Provider be
required to provide any compliance opinions.

 

- 6 -



--------------------------------------------------------------------------------

Section 2.02 Independent Contractors.

(a) A Service Provider shall act under this Agreement solely as an independent
contractor and not as an agent or employee of any other Party or any of such
Party’s Affiliates; provided, that any Third Party Service Provider shall
perform applicable Services on behalf of PCS.

(b) The employees of each Service Provider assigned by such Service Provider to
perform the Services pursuant to the terms hereof shall at all times remain
solely under the authority and direction of their actual contractual employer.
The Agreement creates no subordinate relationship between each Service
Provider’s and each Service Recipient’s personnel, even in the event Services
are being performed in the mutual interest of the Parties. Each Service Provider
is thus solely responsible for managing its personnel, which remains entirely
subordinated to the Service Provider. Each Service Recipient shall not have any
obligation to pay any such personnel’s salary, insurance, social security or any
other amounts required by applicable Law or by contract to be paid to or in
respect of any such person by his or her employer during or on the termination
of this Agreement.

Section 2.03 Service Interruption. PCS shall use reasonable best efforts to
provide, or cause any of its Affiliates or Third Party Service Provider to
provide, uninterrupted Services (as defined in the Schedules) throughout the
Initial Term and any Renewal Term. Upon reasonable prior notice to Innophos
setting forth in reasonable detail the cause of the temporary interruption, PCS
will have the right to (and permit its Third Party Service Provider to)
temporarily interrupt the provision of Products or Services or temporarily shut
down the operation of the facilities or systems of PCS (or such Third Party
Service Provider) for reasonably necessary maintenance; provided, however, that
prior notice shall not be required if the interruption or shutdown is required
to address an immediate safety concern; provided, further that, in such event,
PCS shall reasonably promptly thereafter provide notice setting forth in
reasonable detail the basis for the immediate safety concern. In performing any
maintenance contemplated by this Section 2.03, including any routine maintenance
or preventative services, PCS shall use reasonable best efforts to minimize the
impact of such maintenance on the Services and Innophos’s business, including
coordinating with Innophos a mutually agreed upon schedule for conducting such
maintenance. PCS will be relieved of its obligations to provide, or cause to be
provided, Products or Services for the period of time that the relevant
facilities or systems are shut down pursuant to this Section 2.03, but shall
also use reasonable best efforts to resume provision of the Products and
Services as promptly as practicable. In the event that a particular Fee is based
on the duration of time for which PCS provides the applicable suspended Product
or Service, PCS shall reduce the charges related to such suspended Products or
Services on a pro rata basis based on the number of days such Products or
Services are suspended. Such reduction of charges by PCS shall constitute
Innophos’s sole and exclusive remedy hereunder for suspension of Services or
supply of Products by PCS in accordance with this Section 2.03.

Section 2.04 Payments. Each calendar month during the term of this Agreement,
PCS shall prepare and deliver to Innophos an invoice for Services provided to
Innophos during the preceding calendar month, and each such invoice shall set
forth in reasonable detail the amount charged for each Service and the aggregate
amount charged for such Services (the “Fee”), which aggregate amount shall be
due and payable by Innophos within 30 days after the date of such invoice. The

 

- 7 -



--------------------------------------------------------------------------------

Fees applicable to each Service are set forth on the Fee Schedule. Neither
Innophos nor PCS shall have any right to setoff or reduce any payments to be
made pursuant to this Agreement against any other obligation owed by such
Innophos, on the one hand, to PCS, on the other hand. The making of any payment
or payments shall not imply acceptance of the Services to which the payment or
payments relate, or the waiver of requirements of, or rights to make any claims
under, this Agreement.

Section 2.05 Warranties.

(a) PCS warrants with respect to all Services, other than the Honeywell Services
and any other Services provided by a Third Party Service Provider, that it has
title to all Products it sells and delivers to the Service Recipient pursuant to
this Agreement and that any Products sold hereunder conform in all respects to
the specifications for such Products set forth in the Schedules.

(b) EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, INCLUDING SECTION 2.01(a),
PCS HAS NOT MADE AND DOES NOT MAKE ANY OTHER REPRESENTATION OR WARRANTY OF ANY
KIND, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR ANY PARTICULAR PURPOSE.

Section 2.06 Taxes.

(a) General. Subject to Section 2.06(b), Innophos shall pay (or cause to be
paid) and be responsible for all sales, use, excise, value-added, service, goods
and services, consumption and similar Taxes assessed on or in connection with
the provision of Services under this Agreement by any federal, state or local
governmental authority (“Service Provision Taxes”). For the avoidance of doubt,
Service Provision Taxes shall not include any income-based Taxes measured by or
imposed on each Service Provider’s net income, real or personal property Taxes
on property a Service Provider owns or employment taxes of a Service Provider’s
employees.

(b) Service Provision Taxes. All amounts payable pursuant to this Agreement are
exclusive of Service Provision Taxes. Innophos shall either (x) on receipt of a
valid invoice (or other valid and customary documentation, if any) in compliance
with applicable Law and reasonably detailing the applicable Service Provision
Taxes and a calculation of the amount due, promptly pay or reimburse PCS the
amount of such Service Provision Taxes shown as due on such invoice (it being
understood that Innophos reserves all rights to dispute any amount of Service
Provision Taxes shown on such invoice directly to the relevant Governmental
Authority so long as Innopohos complies with the final resolution of any such
dispute and PCS shall reasonably cooperate with such disputes at Innophos’s
expense); or (y) where required by applicable Law, account directly to the
relevant Governmental Authority for any such Service Provision Taxes (e.g.,
under a reverse charge procedure). The Parties shall use commercially reasonable
efforts to minimize Service Provision Taxes to the extent legally permissible
(e.g., by applying for exemption certificates or issuing any certificate or
similar document which the other Party may require in order to obtain a tax
credit, deduction or similar relief) and to calculate any applicable sales and
use taxes and to make payment thereof directly to the appropriate

 

- 8 -



--------------------------------------------------------------------------------

Governmental Authority. If PCS receives any refund of Service Provision Taxes
that are, or were, borne by Innophos pursuant to this Agreement, PCS shall
promptly pay, or cause to be paid, to Innophos the amount of such refund (net of
any additional taxes PCS incurs or will incur as a result (x) of the receipt of
such refund or (y) of the facts on which such refund is based).

Section 2.07 Use of Services. Innophos shall not, and shall cause its Affiliates
not to, resell, license, sublet or transfer any Services to any Person
whatsoever or permit the use of the Services by any Person.

Section 2.08 Records. PCS shall maintain records of all receipts, invoices,
reports and other documents relating to the Services rendered under this
Agreement in accordance with its standard accounting practices and procedures.
PCS shall retain such accounting records and make them reasonably available to
Innophos’s auditors for a period of seven (7) years from the close of each
fiscal year of Innophos during which Services were provided; provided, that PCS
may, at its option, transfer such accounting records to Innophos.

Section 2.09 Insurance.

(a) Each Party, at its respective sole cost, will maintain (and cause its
subcontractors, if any, to maintain) the following insurance during the Term
(which can be satisfied through excess or umbrella coverages):

(i) workers’ compensation insurance, both statutory limits and employers’
liability insurance with a limit of $1,000,000 for each occurrence, both
coverages to apply to liability as applicable under any state or federal statute
or through any common law process;

(ii) business or commercial automobile liability insurance with a combined
bodily injury and property damage limit of $5,000,000 for each occurrence;

(iii) commercial general liability insurance with a combined limit, including
bodily/personal injury and property damage, products and completed operations
liability, and Sudden and Accidental Pollution Liability, of $20,000,000 for
each occurrence; and

(iv) “All Risk” insurance (including flood and earthquake) upon all property
owned by each Party or for which each Party is legally liable, or which is
installed by or on behalf of the each Party as well as each Party’s personal
property, and construction machinery and equipment owned or rented and used by
each Party for the performance of the work, in an amount of at least 100% of the
full replacement cost.

(b) Subject to the applicable policy terms and conditions and subject to the
extent of any liability the applicable Party has expressly assumed in this
Agreement, all insurance policies required pursuant to this Section 2.09 (other
than Section 2.09(a)) shall:

(i) be issued by reputable companies with a claims paying ability of “BBB” or
better by Standard & Poor’s Rating Services or a rating of “A-” or better in the
current Best’s Insurance Reports;

 

- 9 -



--------------------------------------------------------------------------------

(ii) include the other Party and its successors and/or assigns, as additional
insureds of the policy;

(iii) contain waivers of subrogation in favor of the additional insureds; and

(iv) be regarded as primary insurance.

(c) The insurance coverage required under this Agreement will be additional
security for the liabilities each Party has assumed hereunder and will not be
deemed to limit any such liability, and such requirements will not be considered
the amount or types of insurance such Party should carry to adequately protect
itself from the risks of its occupation. Each Party will be responsible for any
amount not covered by the insurance policies required of any subcontractor used
by such Party under this Section 2.09.

ARTICLE III

Term and Termination of Services

Section 3.01 Term.

(a) Initial Term and Renewals. Subject to Section 3.02, this Agreement shall
commence on the Termination Date (as defined in the Termination Agreement) (the
“Effective Date”) and shall continue in effect until the ten (10) year
anniversary of the Effective Date (the “Initial Term”), and may be extended for
up to two successive ten (10) year periods. Innophos in its sole discretion may
elect to extend the Agreement upon Advance Notice with respect to any of the
Services for an additional ten (10) year period (the “First Renewal Term”) and,
following the First Renewal Term, the Parties may elect to extend the Agreement
with respect to any of the Services upon mutual agreement in accordance with
Section 3.01(b) for an additional ten (10) year period (the “Second Renewal
Term” and each renewal term, a “Renewal Term”). Notwithstanding the foregoing,
this Agreement shall terminate, and all provisions of this Agreement shall
become null and void and be of no further force and effect, except for the
provisions set forth in Section 3.05, on the date on which PCS has no obligation
to provide any Service under this Agreement.

(b) Notice.

(i) During the First Renewal Term, if Innophos determines that it desires to
further extend the term of a Service for the Second Renewal Term, Innophos shall
provide PCS with Advance Notice. Upon receipt of Advance Notice, the Parties
will negotiate reasonably and in good faith to determine the terms of such
renewal (if the Parties reach an agreement to further extend the Second Renewal
Term, the term of such extension shall also be deemed a Renewal Term); provided,
that if the Parties are unable to reach a mutual agreement after negotiating
reasonably and in good faith, the Service shall terminate at the end of the
First Renewal Term.

(ii) As used in this Agreement, “Advance Notice” means, written notice by
Innophos to PCS of its desire to extend the Initial Term or the First Renewal
Term, as applicable, which notice must be provided to PCS no less than 12 months
before the termination of the Initial Term or the First Renewal Term, as
applicable.

 

- 10 -



--------------------------------------------------------------------------------

Section 3.02 Termination; Breach.

(a) Breach of Agreement. If Innophos fails to (i) pay any undisputed Fees or
other amounts due and payable pursuant to the terms of this Agreement (including
amounts arising from compliance with Section 2.06), or (ii) maintain insurance
coverage in compliance with Section 2.09, and if such failure continues without
cure for 30 Business Days after PCS has given Innophos a written notice of
default specifying in reasonable detail the nature of such failure, then PCS
shall have the right to terminate this Agreement upon written notice to
Innophos. If Innophos believes in good faith that PCS or any of its Affiliates
has breached any of its obligations under this Agreement, then (x) Innophos
shall provide written notice to PCS specifying in reasonable detail the nature
of the alleged breach as soon as reasonably practicable after Innophos becomes
aware of the alleged breach, and (y) PCS or its Affiliate shall have three
Business Days to commence implementing a cure for such alleged breach and seven
Business Days (from the date PCS received notice) to cure such breach. Innophos
may not assert or enforce any claim with respect to any alleged breach unless
PCS or its Affiliate fails to commence implementing a cure for such alleged
breach within three Business Days following PCS’s receipt of the notice
delivered pursuant to the foregoing sentence or cure such alleged breach within
seven Business Days following PCS’s receipt of the notice delivered pursuant to
the foregoing sentence.

(b) Termination for Convenience. Except as expressly set forth in the Schedules
with respect to any Service, during the Initial Term or any Renewal Term, as
applicable, any Service (or group of Services if such group of Services is
required to be terminated together as specifically indicated in the Schedules)
may be cancelled or reduced in amount or any portion thereof by Innophos upon
six months’ prior written notice thereof; provided, that Innophos shall pay to
PCS all fees due up to the effective date of such termination and any reasonable
and documented third-party fees, costs and expenses incurred by PCS and/or its
Affiliates as a result of such early cancellation. Upon the termination of any
Service, Innophos shall not be responsible for any costs, fees or expenses
associated with such terminated Service, and PCS shall not be responsible for
performing such terminated Service, in each case, with respect to the period
after the termination date. For the avoidance of doubt, Innophos shall be
responsible for any costs, fees or expenses accrued with respect to such
terminated Service for the period prior to the termination date in accordance
with this Section 3.02(a).

(c) Nitrogen Shut Down. If PCS shuts down the Nitrogen Plant (a “Nitrogen Plant
Shutdown”), this Agreement shall terminate with respect to all Services;
provided that, as a condition thereto, PCS shall provide Innophos with at least
12 months’ advance written notice of a Nitrogen Plant Shutdown.

Section 3.03 Sums Due. In the event of a termination of this Agreement, PCS
shall be entitled to the immediate payment of, and Innophos shall within 45
Business Days pay to PCS, all undisputed accrued amounts for Services, Service
Provision Taxes and other amounts due under this Agreement as of the date of
termination.

 

- 11 -



--------------------------------------------------------------------------------

Section 3.04 Destruction of Materials. At the request of either Party, upon
termination of a Service and/or at the expiration of the Initial Term or Renewal
Term, as applicable, each Party that holds books, records, files, databases,
confidential information or computer software or hardware owned or leased by the
other Party or its Affiliates (the “Materials”) will destroy all of such
Materials promptly upon the relevant termination, but not later than 90 days
after such termination; provided that either Party may retain copies of such
Materials to the extent required to comply with applicable Law (including
professional standards) and bona fide document retention policies. Any
confidential information retained by a Party in compliance with this
Section 3.04 following the termination of any Service will remain subject to the
provisions of Section 6.01 following such termination.

Section 3.05 Effect of Termination. Section 2.01, Section 2.04, Section 2.05,
Section 2.06, Section 2.08, Section 3.03, Section 3.04, this Section 3.05 and
Article V and Article VI shall survive any termination of this Agreement.

ARTICLE IV

Force Majeure

Section 4.01 Force Majeure.

(a) Notwithstanding anything herein to the contrary, PCS (or its Affiliate or
Third Party Service Provider) and Innophos shall each be excused for any delay
in performance or non-performance of any of the terms and conditions of this
Agreement, other than the payment of money, if and to the extent, and for the
duration, that such delay or non-performance is caused by Force Majeure.

(b) The term “Force Majeure” shall mean any cause or circumstance beyond a
Party’s respective control and that could not have been avoided or mitigated by
such Party (or an Affiliate or Third Party Service Provider of PCS) with
reasonable diligence that materially impedes the ability of such Party to
perform its obligations hereunder, which causes or circumstances include the
following to the extent they meet the foregoing criteria in this definition:
(i) any act of God (including conditions resulting from natural disasters or
extreme weather developments, such as earthquakes, hurricanes, lightning, storms
(including hail storms), tornadoes and drought), fire, flood, extremely cold
temperatures (meaning temperatures below 32 degrees Fahrenheit for an extended
period of time), (ii) equipment malfunction, failure, breakdown or accidents
(including explosions), (iii) a Change in Law, (iv) power outage or interruption
of or delay in transportation not within control of either Party, (v) inadequacy
or shortage or failure of sources of supply of materials required for
performance hereunder (including raw materials, and including as a consequence
of a force majeure affecting the movement of such materials), or (vi) acts of
civil unrest, war or terrorism, strikes or lockouts.

(c) The Party whose performance is prevented or delayed shall notify the other
Party in writing, as soon as reasonably practicable after the event causing the
non-performance or delay, of the occurrence of such event and the expected
duration and shall further provide notice as soon as reasonably practicable
after the cause of such non-performance or delay is removed. In addition, each
Party agrees to use reasonable best efforts to promptly address any Force
Majeure event impacting its ability to perform its obligations under this
Agreement.

 

- 12 -



--------------------------------------------------------------------------------

(d) If any suspension of Services or delivery of Products pursuant to this
Article IV continues for a period longer than 30 days, Innophos shall have the
right to terminate such Service (or group of Services if such Service could only
be terminated together with such other Services) or delivery of Products without
regard to any notice or cure requirements set forth herein. Innophos shall not
be required to pay for those Services or Products that are not performed due to
excused performance in a Force Majeure event.

ARTICLE V

Liabilities

Section 5.01 Claims. Claims on account of (a) weight, quality, loss of or damage
to Products are waived unless made in writing within 90 days after arrival of
such Products at destination, and (b) non-conformity of Services are waived
unless made in writing within 90 days after such Services that form the basis of
such claim are rendered.

Section 5.02 Assumption of Risk; Limitation of Liability.

(a) Except as otherwise set forth in the Termination Agreement, as provided
under the heading “Sulfuric Acid Tank Equipment Maintenance and Operation” on
Annex A and without limiting the Parties’ respective indemnification obligations
thereunder or hereunder, Innophos assumes all risks and liability for any loss,
damage or injury to persons or property resulting from Innophos’s (i) receipt of
any Services (not the provision of the Services by PCS (or an Affiliate or Third
Party Service Provider designated by PCS)), and (ii) the storage, handling,
transportation, resale or use of Products and any other materials provided
hereunder, in each case whether used singly or in combination or otherwise,
other than, in each case, any loss, damage or injury arising out of the gross
negligence, fraud or willful misconduct of PCS or its Affiliates in the
provision of any Service by or on behalf of such Service Provider. PCS shall not
be liable to Innophos, and Innophos shall be liable, for damage to persons or
property resulting from the use by Innophos of Products obtained in connection
with the Services in manufacturing processes, or in combination with other
substances, or otherwise, other than any loss, damage or injury arising out of
the gross negligence, fraud or willful misconduct of PCS or its Affiliates in
the provision by or on behalf of such Service Provider.

Section 5.03 Indemnity.

(a) Except for the fee, tax, cost and expense allocations expressly set forth in
other provisions of this Agreement, Innophos hereby agrees to indemnify, defend
and hold harmless PCS and each of its Affiliates and Representatives
(collectively, the “Indemnitees”), from and against any and all claims, demands,
complaints, liabilities, losses, damages, costs and expenses (including
reasonable attorneys’ fees and expenses) (collectively, “Damages”) arising from,
relating to, or in connection with, the receipt of any Service by Innophos or
any of its Affiliates or any other Person receiving such Service (not the
provision of the Services by PCS (or an Affiliate or Third Party Service
Provider designated by PCS)), except to the extent that such

 

- 13 -



--------------------------------------------------------------------------------

Damages were caused by (i) acts or omissions of PCS (or an Affiliate or Third
Party Service Provider designated by PCS), which acts or omissions are the
result of the gross negligence, fraud or willful misconduct of PCS (or an
Affiliate or Third Party Service Provider designated by PCS), in which case,
such Indemnitee shall not be entitled to the benefits of this Section 5.03(a) to
the extent that such Damages were caused by such gross negligence, fraud or
willful misconduct of PCS (or an Affiliate or Third Party Service Provider
designated by PCS), or (ii) the negligence of PCS (or an Affiliate or Third
Party Service Provider designated by PCS) to the extent provided under the
heading “Sulfuric Acid Tank Equipment Maintenance and Operation” on Annex A. For
the avoidance of doubt, Innophos shall not be required to indemnify PCS for any
amounts payable by PCS to Innophos as Damages pursuant to a claim by Innophos
against PCS under this Agreement.

(b) Except for the fee, tax, cost and expense allocations expressly set forth in
other provisions of this Agreement, PCS hereby agrees to indemnify, defend and
hold harmless Innophos and each of its Affiliates and Representatives from and
against any and all Damages to the extent arising from, relating to or in
connection with the (i) gross negligence, fraud, willful misconduct of PCS (or
an Affiliate designated by PCS), and (ii) negligence of PCS (or an Affiliate
designated by PCS) to the extent provided under the heading “Sulfuric Acid Tank
Equipment Maintenance and Operation” on Annex A (including the direct,
actually-incurred costs of any clean-up or remediation of environmental
contamination to the extent resulting from such negligence, it being
acknowledged, agreed and understood that Innophos, its Affiliates and its
Representatives shall not be entitled to recover any other special, incidental,
indirect or consequential damages resulting from such negligence).

Section 5.04 Consequential and Other Damages. Notwithstanding anything to the
contrary contained in this Agreement (including Section 5.02 and Section 5.03)
and except (a) for breaches of confidentiality under Section 6.01, and (b) for
Damages resulting from a Party’s gross negligence, fraud or willful misconduct,
no Party shall be liable to any other Party or its Affiliates, or its or their
respective Representatives, under this Agreement whether in contract, tort
(including negligence and strict liability), equity, or otherwise, at law or in
equity for any (i) special, incidental, indirect, consequential, multiplied,
punitive or exemplary Damages or (ii) Damages for lost profits, lost revenue, or
diminution in value.

Section 5.05 Specific Performance. The Parties agree that Innophos would suffer
irreparable damage in the event PCS fails to comply with (a) its obligations in
accordance with the specific terms under this Agreement with respect to the
Services described in the rows of Annex A titled “Operation of Raw River Water
Line,” “Demineralized Water Supply,” “Sulfuric Acid Tank Equipment Maintenance
and Operation,” “Pipe Bridge Maintenance,” “Dock Equipment Maintenance,” and
“Dock Management and Services,” or (b) its obligations under Section 2.01(a) to
pursue in good faith its available contractual rights against Honeywell or any
other Third Party Service Provider on behalf of both PCS and Innophos or to
assign such contractual rights to Innophos, and that such non-performance could
not be adequately compensated in all cases by monetary damages alone. The
Parties acknowledge and agree that the Parties shall be entitled, without
posting a bond or similar indemnity, to an injunction, specific performance and
other equitable relief to enforce specifically the terms and provisions
described in the preceding sentence in any court as specified in Section 6.14,
in addition to any other remedy to which they are entitled at law or in equity;
provided, however, that such specific performance remedy will not be available
in

 

- 14 -



--------------------------------------------------------------------------------

connection with any failure by PCS to provide electricity to Innophos if the
Nitrogen Plant is not in operation. In no event shall the remedies set out in
this Section 5.05 be available to Innophos or its Affiliates if it has breached
its obligations hereunder, including its payment obligations set out in
Section 2.04, provided that PCS has provided notice to Innophos of such breach
and such breach has not been cured.

Section 5.06 Sole and Exclusive Remedy. Except with respect to Innophos’ right
to enforce the terms of Sections 1.03 and 2.01(a) or as expressly set forth in
Section 2.03, this Article 5 provides the sole and exclusive remedy for any
misrepresentation, breach of warranty or covenant or other agreement, or other
claim by any Party or its Affiliates arising out of this Agreement.

ARTICLE VI

Miscellaneous

Section 6.01 Confidentiality. Each of the Parties agrees that any confidential
information of the other Party received in the course of performance under this
Agreement shall be kept strictly confidential by the Parties, except that PCS or
Innophos may, for the purpose of providing or receiving Services pursuant to
this Agreement, disclose such information to any of its Affiliates,
Representatives or to Third Party Service Providers to the extent reasonably
necessary to provide or receive the Services pursuant to this Agreement;
provided, that any such Affiliate, Representative or Third Party Service
Provider shall have agreed to be bound by this Section 6.01 or comparable
provisions; and provided, further, that either Party may disclose such
information to the extent reasonably necessary in connection with the
enforcement of this Agreement or as required by Law or legal or regulatory
process (including any filings required to be made by the disclosing Party with
the U.S. Securities and Exchange Commission and to the extent requested by any
Governmental Authority in connection with any such Law or legal or regulatory
process), including any tax audit or litigation. The obligations under this
Section 6.01 shall not apply to (i) information that is already in the
possession of the disclosing Party; provided that such information is not known
by the disclosing Party after reasonable inquiry, to be subject to an obligation
of confidentiality or other obligation of secrecy to the other Party or another
Person; (ii) information that becomes generally available to the public other
than as a result of a disclosure, directly or indirectly, by the disclosing
Party or its Affiliates or Representatives; or (iii) information that becomes
available to a Party on a non-confidential basis from a source other than the
other Party; and provided, further, that such source is not known by such Party,
after reasonable inquiry, to be subject to an obligation of confidentiality or
other obligation of secrecy to the other Party.

Section 6.02 Intellectual Property. Each Party acknowledges that none of its
Affiliates or any of their respective Representatives will acquire any right,
title or interest (including any license rights or rights of use) in any
intellectual property (including software) of the other Party or its Affiliates,
Representatives or licensors, and the licenses therefor that are owned by such
Party or its Affiliates, Representatives or licensors, by reason of the
provision or receipt, as applicable, of the Services provided under this
Agreement.

Section 6.03 Successors and Assigns. This Agreement and the rights and
obligations hereunder shall be binding upon and inure solely to the benefit of
the Parties, their respective successors and permitted assigns, but this
Agreement shall not be assignable by either Party hereto

 

- 15 -



--------------------------------------------------------------------------------

without the express written consent of the other Party hereto, which will not be
unreasonably withheld; provided that, without such consent, PCS may assign its
rights and obligations hereunder to an Affiliate at any time (but no such
assignment shall relieve PCS of its obligations under this Agreement).

Section 6.04 No Third-Party Beneficiaries. Except as provided in Section 5.03,
this Agreement is for the sole benefit of the Parties and their permitted
successors and assigns, and nothing in this Agreement express or implied shall
give or be construed to give to any Person, other than the Parties and their
permitted successors and assigns, any legal or equitable rights hereunder,
whether as third-party beneficiaries or otherwise.

Section 6.05 Amendment. This Agreement may not be modified or amended except by
an instrument or instruments in writing signed by the Party against whom
enforcement of any such modification or amendment is sought.

Section 6.06 Waivers. No failure or delay on the part of any Party in exercising
any power or right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Parties hereunder are cumulative and are not exclusive of
any rights or remedies which they would otherwise have hereunder. No provision
of this Agreement may be waived except pursuant to a writing executed by the
waiving Party.

Section 6.07 Notices. All notices and other communications required or permitted
hereunder must be in writing and will be deemed to have been duly given (a) when
delivered in person, (b) when dispatched by email (if confirmed in writing by
mail simultaneously dispatched) or (c) one Business Day after having been
dispatched by a nationally recognized overnight courier service, in each case to
the appropriate Party at the address or email address specified below:

(a) If to PCS:

PCS Sales (USA), Inc.

PCS Nitrogen Fertilizer, L.P.

c/o Legal Counsel

1101 Skokie Blvd, Suite 400

Northbrook, IL 60062

Email: [***]

Telephone: [***]

Mobile: [***]

With a copy (which shall not constitute notice) to:

PCS Sales (USA), Inc.

PCS Nitrogen Fertilizer, L.P.

1101 Skokie Blvd, Suite 400

Northbrook, IL 60062

Attention: Executive Vice President, Phosphate

Email: [***]

Telephone: [***]

 

- 16 -



--------------------------------------------------------------------------------

And

PCS Sales (USA), Inc.

PCS Nitrogen Fertilizer, L.P.

5301 Highway 3115

Geismar, LA 70734

Attention: Richard Holder

Email: [***]

Mobile: [***]

(b) If to Innophos:

Innophos, Inc.

259 Prospect Plains Road, Building A

Cranbury, NJ 08512

Attention: Chief Executive Officer

Email: [***]

With a copy (which shall not constitute notice) to:

Innophos, Inc.

259 Prospect Plains Road, Building A

Cranbury, NJ 08512

Attention: Chief Legal Officer

Email: [***]

And

Cleary, Gottlieb Steen and Hamilton LLP

One Liberty Plaza

New York, NY 10006

Attn: Amy R. Shapiro

Richard S. Lincer

Telephone: (212) 225-2000

Email: rlincer@cgsh.com, ashapiro@cgsh.com

The Parties may specify such other addresses to which notices should be sent by
notice to the other Party pursuant hereto.

Section 6.08 Schedules; Interpretation. The headings contained in this Agreement
or in any Schedule to this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. All
Schedules referred to in this Agreement are

 

- 17 -



--------------------------------------------------------------------------------

incorporated in and made a part of this Agreement as if set forth in full in
this Agreement. Any capitalized terms used in any Schedule, but not otherwise
defined in such Schedule, shall have the meaning as defined in this Agreement.
When a reference is made in this Agreement to an Article, Section or Schedule,
such reference shall be to an Article or Section of, or a Schedule to, this
Agreement unless otherwise indicated. For all purposes hereof, the terms
“include” and “including” shall be deemed followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. No provision of this
Agreement shall be interpreted or construed against any Party hereto solely
because such Party or its representative drafted such provision.

Section 6.09 Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.

Section 6.10 Entire Agreement. This Agreement, including the Schedules to this
Agreement, constitute the entire agreement and understanding between the Parties
with respect to the subject matter hereof and, as of the Effective Date,
supersede all prior agreements and understandings and negotiations, both written
and oral, between the Parties with respect to the subject matter of this
Agreement and the Geismar Complex Services Agreement dated December 12, 1989
between PCS (as successor in interest to Arcadian Corporation) and Innophos (as
successor in interest to Rhone-Polenc Basic Chemical Company) (the “Existing
Services Agreement”). For the avoidance of doubt, the Existing Services
Agreement shall remain in full force and effect until the Effective Date. No
representation, inducement, promise, understanding, condition or warranty not
set forth in this Agreement has been made or relied upon by any Party hereto.

Section 6.11 Precedence of Agreements. Each Schedule attached to or referenced
in this Agreement is hereby incorporated into and shall form a part of this
Agreement by reference.

Section 6.12 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any applicable rule of Law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any Party hereto. Upon such determination that any term or
other provision is invalid, illegal or incapable of being enforced, the Parties
hereto shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the Parties as closely as possible in an acceptable
manner to the end that transactions contemplated hereby are fulfilled to the
extent possible.

Section 6.13 Governing Law. Where a dispute arises out of this Agreement, this
Agreement will in all respects be governed by, and construed in accordance with
the laws (excluding conflict of laws rules and principles) of the State of New
York applicable to agreements made and to be performed entirely within such
state, including all matters of construction, validity and performance.

 

- 18 -



--------------------------------------------------------------------------------

Section 6.14 Jurisdiction; Dispute Resolution.

(a) Except for claims for nonpayment of moneys due, prior to initiation by any
Party of any legal or other action or proceeding against any other Party, the
Parties shall attempt in good faith to resolve any controversy or claim arising
from or relating to this Agreement promptly by negotiations between the
Representatives of the respective parties.

(b) Each Party hereto hereby irrevocably and unconditionally (i) submits to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America, in each case, sitting in New York County, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the transactions contemplated hereby or thereby,
or for recognition or enforcement of any judgment, and agrees that all claims in
respect of any such action or proceeding shall be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court,
(ii) waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby in any such New York State or in any such
Federal court, (iii) waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court and (iv) agrees that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each Party hereto
agrees that service of process, summons, notice or document by registered mail
addressed to you or us at the addresses set forth in Section 6.07 shall be
effective service of process for any suit, action or proceeding brought in any
such court.

Section 6.15 Absence of Presumption. Each Party has participated in the
negotiation and drafting of this Agreement and if an ambiguity or question of
interpretation should arise, this Agreement shall be construed as if drafted
jointly by the Parties thereto. No presumption or burden of proof shall arise
favoring or burdening either Party by virtue of the authorship of any of the
provisions in this Agreement.

[Signature Pages Follows]

 

- 19 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

PCS NITROGEN FERTILIZER, L.P. By:    /s/ Charles Magro   Name: Charles Magro  

Title: Authorized Person and

President and CEO, Nutrien Ltd.

[Signature Page to Services Agreement]



--------------------------------------------------------------------------------

INNOPHOS, INC. By:    /s/ Kim Ann Mink   Name: Kim Ann Mink, Ph.D.   Title:
Chairman, President and CEO

[Signature Page to Services Agreement]